ITEMID: 001-95050
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: CAYTAS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicants are all Turkish nationals. Their names, dates of birth, the names of their representatives and the dates on which they lodged their applications appear in the appendix.
The facts of the cases, as submitted by the applicants, may be summarised as follows.
On different dates the applicants registered with the Social Security Institution (Sosyal Sigortalar Kurumu, “the SSK”) or the Social Security Institution for the Self-Employed (Bağ-Kur).
Subsequent to their registration, they all lodged actions seeking the correction of their dates of birth, which had initially been registered erroneously in their birth records. As a result, the applicants’ ages were increased by two to nine years by court decisions to reflect their biological ages.
When they reached the minimum age limit for retirement on the basis of their rectified dates of birth, the applicants applied to the SSK or to Bağ-Kur for retirement pensions. Their requests were, however, rejected as they were not considered to have fulfilled the conditions set out in the relevant laws to receive such benefits (Section 120 of Law no. 506 and Section 66 of Law no. 1479). The applicants were informed that, for the purpose of determining eligibility for pension benefits, a person’s age was calculated on the basis of the date of birth declared at the time of registration with the social security institutions; subsequent amendments to the date of birth would thus not be taken into account.
The applicants subsequently brought actions before labour courts seeking declaratory judgments (tespit davası) regarding their eligibility for retirement pensions in the light of their amended dates of birth. In all cases the labour courts dismissed the applicants’ requests on the same legal grounds as the decisions of the social security institutions. The Court of Cassation upheld these judgments.
The details regarding these proceedings appear in the table below.
Section 60 A of Law no. 506 provides:
“In order for insured [persons] to benefit from the old-age insurance,
a) Women must have reached the age of fifty-eight and men sixty and [they must have made contributions for] a minimum of 7,000 days, or
b) Women must have reached the age of fifty-eight and men sixty and [they must have been] insured for twenty-five years and [have paid] a minimum of 4,500 days of premiums in respect of disability, old-age and death insurance.”
Section 120 of Law no. 506 provides:
“... In the implementation of the age-related provisions [of this Law] within the context of disability, old-age and death insurance, ... the date of birth recorded in the State register at the time of taking up of the job within the terms of this Law ... shall be taken into account.
In the calculation of the income and monthly allowances ... [deriving] from ... oldage insurance, corrections of age made after the date on which [the person] commenced working subject to ... Law no. 506 or other social security institutions, shall not be taken into consideration.”
Section 35 of Law no. 1479 provides:
“In order for insured [persons] to benefit from old-age insurance,
...
b) Women must have reached the age of fifty-eight and men sixty and they must have paid insurance premiums for twenty-five full years.”
Section 66 of Law no. 1479 provides:
“... In the implementation of the age-related provisions [of this Law] within the context of disability, old-age and death insurance, ... the date of birth recorded in the State register at the time of taking up of the job within the terms of this Law ... shall be taken into account.”
